internal_revenue_service number release date index number ---------------------- ------------------------ -------------------------------------- --------------------------------------- in re -------------------- ------------------------- ----------------------------------- ------------------------ ------------------------------------ department of the treasury washington dc person to contact ----------------------- id no ------------- telephone number --------------------- refer reply to cc tege eb ec - plr-143653-03 date date date date ---------------- --------------------- ---------------------- -------------------------- ----------------------------------- ----------------------- corporation date date dear ---------------------- corporation requesting two rulings under sec_423 of the internal_revenue_code specifically you requested that the adoption of certain amendments to corporation’s employee_stock_purchase_plan would not be a modification of the plan and would not require shareholder approval that is intended to be an employee_stock_purchase_plan plan under sec_423 of the code on the first business_day of each payment period corporation grants to each eligible_employee who is a participant in the plan an option to purchase on the last day of the payment period a specified number of shares at a price equal to of the lesser_of the common_stock price on the first business_day of the payment period or the last business_day of the payment period the payment period is defined in the espp as either the i six-month period commencing on the first day of january and ending on the last day of june of each calendar_year or ii the six-month period commencing on the first day of july and ending on the last day of december of each calendar_year the facts as submitted are as follows corporation maintains an option plan this is in response to your letter dated date submitted on behalf of the offer to purchase stock under the plan and subsequent acquisition of the under the plan the board_of directors or a committee appointed by the board_of each employee who continues to be a participant in the plan on the last business_day of a payment period is deemed to exercise the options that were granted on the first day of the payment period options could be exercised within months from the date the option was granted directors may adopt amendments to the plan provided that without shareholder approval no amendment may i increase the number of shares that may be issued under the plan ii change the class of employees eligible to receive options under the plan if such action would be treated as the adoption of a new plan for purposes of sec_423 of the code or iii cause rule 16b-3 under the securities exchange act of to become inapplicable to the plan stock are transactions that require the stock to either be registered on an effective registration or be exempt from the registration requirements of the securities act of the act until recently those transactions were covered by the corporation’s form s-8 registration_statement with respect to the plan the corporation is not however currently eligible to use its registration_statement on form s-8 relating to the plan as a result of missing the deadline for filing its quarterly report on form 10-q for the quarter ending date the result of corporation’s temporary ineligibility to use form s-8 is that it cannot grant options or issue stock pursuant to the plan in compliance with the registration requirements under the act to grant options or issue shares on exercise of an option under the plan in compliance with such requirements the options and shares must be covered by an effective registration_statement extend the payment period and delay the exercise date for the first payment period until date under this amendment the option purchase_price would be the lesser_of a price equal to of the lesser_of the common_stock price on the first business_day of the first payment period date or the last business_day of the revised first payment period date corporation will also amend the plan to refrain from granting any options between date and date additionally corporation will amend the plan to require employees to notify the corporation of any qualifying disposition and permit the corporation to withhold directly from an employee’s accumulated payroll deductions or through the sale of stock purchased under the plan to cover required employment_tax withholdings should any withholdings ever be required sec_423 of the code provides that an employee_stock_purchase_plan must be approved by the stockholders of the granting corporation within_12_months before or after the date such plan is adopted in response to these sec restrictions the corporation will amend the plan to sec_1 e i of the income_tax regulations provides that for in this case the first amendment changes the date on which the option is sec_424 of the code provides that if the terms of any option to purchase stock are modified extended or renewed such modification extension or renewal is considered the grant of a new option sec_424 of the code provides in part that the term modification means any change in the terms of the option which gives the employee additional benefits under the option but such term does not include a change in the terms of the option in the case of an option not immediately exercisable in full to accelerate the time at which the option may be exercised purposes of sec_421 through of the code a modification is any change in the terms of the option which gives the optionee additional benefits under the option for example a change in the terms of the option which shortens the period during which the option is exercisable is not a modification of the option exercisable to date however this change does not extend the exercise period instead it results in the elimination of the second payment period such that participants will not receive additional grants of options and prevents participants from exercising the options to date thus this amendment does not provide any additional benefits to the optionees under which it can track the exercise of options and assist in meeting its employment_tax obligations thus these proposed amendments are not modifications of the options and do not result in the grant of new options be approved by shareholders to meet the requirements of sec_423 of the code the proposed amendments to the plan do not result in the granting of a new option within the meaning of sec_424 of the code and the proposed amendments to the plan do not require shareholder approval since the amendments do not create a new plan the code provides that it may not be used or cited as precedent based solely on the information submitted by the corporation we rule as follows this ruling is directed only to the taxpayer s requesting it sec_6110 of none of the proposed amendments result in the creation of a new plan that must the other three amendments merely provide the corporation with a method a copy of this letter must be attached to any income_tax return to which it is in accordance with the power_of_attorney on file with this office a copy of this relevant letter is being sent to the taxpayer representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination additionally this ruling makes no conclusions regarding whether the options or the plan meet the requirements of sec_423 of the code the rulings contained in this letter are based upon information and sincerely robert b misner senior technician reviewer executive compensation branch office of the division counsel associate chief_counsel tax exempt and government entities cc copy for purposes
